Smith, Judge.
Mariam K. Oxford and others brought an action against Roberta S. Pierson alleging that Pierson was encroaching upon the lands of Oxford et al. and had torn down a fence on the dividing line between them, damaging them $500. Pierson denied this and claimed encroachment on her land. The jury returned a verdict in favor of Pierson. This is an appeal from the court’s overruling of plaintiffs’ motion for a new trial after jury verdict for defendant. We affirm.
In this land line dispute the jury found the true boundary to be as Pierson claimed. Since there is evidence in support of this verdict, there is no ground for reversal. "If there is any evidence to sustain the verdict of a jury, this court will not disturb it.” Worn v. Sea-Cold Services, 135 Ga. App. 256 (217 SE2d 425).

Judgment affirmed.


Bell, C. J., and McMurray, J., concur.

Rehearing denied May 13, 1977.
W. B. Mitchell, for appellants.
W. Ashley Hawkins, for appellee.